OPINION
{¶ 1} Appellant, Travis S. Parks, appeals from the judgment of conviction and sentence entered in the Coshocton Municipal Court following a bench trial wherein the trial court found appellant guilty of one count of Assault in violation of R.C. 2903.13(A).
 {¶ 2} Appellant assigns as error:
                                   I. {¶ 3} "THE VERDICT IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE."
                                   I. {¶ 4} During the bench trial, the alleged victim, Roderick Sumpter, Jr., testified that he was engaged in a verbal confrontation with a co-defendant, Joshua Norfleet. This confrontation escalated into a physical confrontation, wherein Joshua Norfleet and appellant began to kick Mr. Sumpter after he fell on ice trying to escape the physical confrontation with Mr. Norfleet.
 {¶ 5} On August 29, 2003, counsel for appellant notified this Court that he had advised appellant in writing that he was filing a brief pursuant to Anders vs. California (1967), 388 U.S. 924. Counsel for appellant indicated that the appeal was wholly frivolous and, further advised, he had notified appellant of his right to file his own pro se merit brief. No such pro se brief was filed.
 {¶ 6} Additionally, counsel for appellant requested that he be permitted to withdraw as counsel for appellant.
 {¶ 7} When appointed counsel finds a case to be wholly frivolous, after conscientious examination of the record, counsel should so advise the Court and request permission to withdraw, supplying a brief referring to anything in the record that might arguably support the appeal.Anders, supra.
 {¶ 8} In the instant case, we have examined the entire record, and agree with counsel for appellant that the appeal is wholly frivolous. We find nothing in the record before us that would suggest that appellant was denied a fair trial.
 {¶ 9} Moreover, based upon the testimony of the alleged victim, we believe sufficient evidence was before the trial court to support a finding that appellant was guilty of Assault.
 {¶ 10} Accordingly, we hereby overrule appellant's sole assigned error and affirm the judgment of conviction and sentence entered in the Coshocton Municipal Court.
 {¶ 11} Attorney Terrence J. Baxter's Motion to Withdraw as Counsel for appellant is hereby granted.
By:  Gwin, P.J., Farmer, J. and Edwards, J. concur.